Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jason W. Rhodes (reg# 47305) on 05/10/2022.

The application has been amended as follows: 

(Currently Amended) 1. A display control device comprising: 
processing circuitry 
to acquire a value of a signal outputted from an apparatus during execution of a control program which controls the apparatus, 
to obtain a selection from a user of a time point, and 
to control a display device to display a code of the control program on a screen, and to display, for the time point, the value of the acquired signal, on a portion in the code which corresponds to the signal, in a format that enables distinction of a state of the apparatusfor the time point when the value of the signal is outputted, 
wherein the signal is a binary signal corresponding to either ON or OFF, and 
wherein the processing circuitry controls the display device to further display a probability that the signal is ON for the time point.

(Currently Amended) 11. A display device comprising a display controlled by a display control device that acquires a value of a signal outputted from an apparatus during execution of a control program which controls the apparatus and obtains a selection from a user of a time point, to display a code of the control program on a screen, and to display, for the time point, the value of the signal acquired by the display control device, in a format that enables distinction of a state of the apparatus for the time point when the value of the signal is outputted, 
wherein the signal is a binary signal corresponding to either ON or OFF, and 
wherein the display device is controlled by the display control device to further display a probability that the signal is ON for the time point. 

(Currently Amended) 12. A display method comprising: 
by a display control device, acquiring a value of a signal outputted from an apparatus during execution of a control program which controls the apparatus, and obtaining a selection from a user of a time point; and 
by a display device being controlled by the display control device, displaying a code of the control program on a screen, and displaying, for the time point, the value of the signal acquired by the display control device, on a portion in the code which corresponds to the signal, in a format that enables distinction of a state of the apparatus for the time point when the value of the signal is outputted, 
wherein the signal is a binary signal corresponding to either ON or OFF, and 
wherein the display device is controlled by the display control device to further display a probability that the signal is ON for the time point.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
As addressed in the Notices of Allowance dated 02/15/2022 and 04/15/2022, the allowed subject matter involves, among other features, the acquiring of a value of a signal outputted from an apparatus during execution of a control program (which controls the apparatus), where a display device is to display a code portion of the control program and to display the value of the signal on the code portion corresponding to the signal, in a format that enables distinction of a state of the apparatus of a time the value of the signal is outputted, and further the display device is to display a probability that the signal is ON, e.g. having the binary ON state.  Additionally, the allowed claims incorporate some amended features per the Examiner’s Amendment, which tie the display aspects selectively to a user’s selection of a time point, such that the benefit/advantage of the invention is more clearly realized in the claim in a way that is better suited to realize the invention as a something significantly more than a mere abstract idea and therefore not a mere application of a judicial exception as applied to a computing environment at a high level.
The Examiner has reviewed the Non-Patent Literature item submitted with the IDS received 04/26/2022, as well as the foreign references discussed therein and not cited by Applicants in the IDS.  Those foreign references have also been reviewed by the Examiner and are cited in the 892 form.  The Examiner does not believe them to sufficiently teach the claimed subject matter, e.g. as mentioned above.  Specifically, they do not teach display of signal values in relation to corresponding code portions, in the manner as recited.  Also, they do not teach the particular probability as displayed, in the manner as recited.
Particularly in view of the versions of the claims allowed, and the product of an Examiner’s Amendment discussed with and authorized by the Applicants, the Examiner believes the allowed claims goes beyond the mere abstract idea of collecting data, analyzing it, and displaying the result of the analysis.  While data is collected, e.g. the signal output from the apparatus during control program execution, the results of its analysis and subsequently a display step amount to linking a value for the signal with a portion of the code corresponding to the signal, such that this signal value, its corresponding portion of control program code, a state for the apparatus, and a probability for the signal are made accessible and legible to a viewer via the display aspect as a function of “a time the value of the signal is outputted”, such that the viewer can better understand a connection between a state of the apparatus, a signal output by the apparatus, and the corresponding code portion.  The display aspects of the various information are responsive to not just the signal as received but by a user’s time-selective input as pertaining to the signal.  In this way, the user can provide the input as pertaining to a time aspect of the received signal to then better realize the benefit and advantages of the invention, e.g. as mentioned in specification [0009]-[0010] and [0014], and also [0139]-[0142] as specifically tied to the embodiment of the invention taught in the specification that most corresponds to the allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571) 272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174